       Case 1:20-cv-06175-LLS Document 3 Filed 08/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,

                                        Plaintiff,
                                                                20 Civ. 6175 (   )
                         -against-

 JACK BREWER,

                                        Defendant.


                              NOTICE OF APPEARANCE

        Please take notice that the following attorney has entered his appearance as counsel

in this case for Plaintiff Securities and Exchange Commission. He is admitted

to practice in this Court.

                Todd D. Brody
                Securities and Exchange Commission
                Brookfield Place, 200 Vesey Street, Suite 400
                New York, New York 10281
                Tel: (212) 336-0090
                brodyt@sec.gov

Dated: August 6, 2020
       New York, New York


                                       By:    /s/ Todd D. Brody
                                       Todd D. Brody
                                       Senior Trial Counsel
                                       SECURITIES AND EXCHANGE COMMISSION
